     Case 2:16-cr-00188-GW Document 191 Filed 08/26/21 Page 1 of 2 Page ID #:861



 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8

 9

10
     UNITED STATES OF AMERICA,     )             CASE NO. CR 16-188-GW
11                                 )
                                   )
12             Plaintiff,          )             **AMENDED** JUDGMENT REVOKING
                                   )             AND   REINSTATING    SUPERVISED
13        v.                       )             RELEASE AND COMMITMENT ORDER
                                   )
14   3. ARTIOM ALABILIKIAN,        )
                                   )
15                                 )
               Defendant.          )
16                                 )
     ______________________________)
17

18        On July 29, 2021 and August 26, 2021, attorney for the Government,

19   Chrstine Ro, U.S. Probation Officer Alan Barahona and the Defendant

20   appeared by video teleconference with appointed counsel, Robert M.

21   Bernstein, DFPD; and the Defendant, after having been advised of the

22   six-count   allegations   contained    in    the   Petition   on   Probation   and

23   Supervised Release filed June 22, 2021, admitted to the truthfulness of

24   all six allegations.

25        Whereas, the Defendant has admitted that he violated the conditions

26   of Supervised Release Orders imposed on July 13, 2017, the Court finds

27   the Defendant in violation of his Supervised Release order.

28   //
     Case 2:16-cr-00188-GW Document 191 Filed 08/26/21 Page 2 of 2 Page ID #:862



 1        IT IS THE JUDGMENT OF THE COURT, that Defendant's period of

 2   supervised   released    is   revoked   and   reinstated,   and   Defendant   is

 3   sentenced to the custody of the Bureau of Prisons, to be imprisoned for

 4   a term of TIME SERVED.

 5        Defendant is placed on supervised release for twenty-five (25)

 6   months as to Count 1, 5, 7, 8, and 9, to run concurrently, under the

 7   same terms and conditions as previously imposed, and with the added

 8   conditions: (1) Defendant is to be released forthwith from the Santa Ana

 9   Jail to his fiancé Lusine Gevorkyan for transfer to residential drug

10   treatment program; (2) Defendant shall reside for a minimum of 90 days,

11   participate in and successfully complete the residential drug treatment

12   and counseling program at God’s Army Wellness which has been approved by

13   the U.S. Probation Office, that includes testing to determine whether

14   Defendant has reverted to the use of drugs or alcohol; and the Defendant

15   shall observe the rules of that facility; and (3) The Defendant shall

16   comply with the rules and regulations of the United States Probation &

17   Pretrial Services Office and Amended General Order 20-04.

18        IT IS ORDERED that the Clerk deliver a copy of this judgment and

19   Probation/Commitment Order to the U.S. Marshal and the U.S. Probation

20   Office.

21

22   DATE: August 26, 2021                   ____________________________
                                             HON. GEORGE H. WU
23                                           UNITED STATES DISTRICT JUDGE

24   FILED:
     KIRY K. GRAY,    CLERK
25

26
     by Javier Gonzalez
27       Deputy Clerk

28

                                             2
